By Judge Robert p. Doherty, Jr.
Grievant, a City of Roanoke employee, received unsatisfactory job performance evaluations during her annual review. She has filed a grievance alleging that this poor rating was in retaliation for past grievances filed by her. The Acting City Manager found that her complaint was not grievable based upon her specific written allegations. The Court finds the City’s response to be correct.
This case comes before the Court pursuant to the state grievance procedure as set forth in § 15.2-1507, Code of Virginia (1950), as amended. Under this procedure, the circuit court performs the duties of an appellate court when reviewing the decision of the chief administrative officer of the local government. The review is made on the transmitted record and any necessary additions thereto. The decision of the circuit court is final and not appealable.
In her written grievance, the City employee alleges that her poor performance rating was in retaliation for past grievances she has filed and in retaliation for a prior meeting she attended. Her eleven page typed explanation of the details of her allegation, however, fail to mention any factual basis for her belief that she was being retaliated against. The mere conclusoiy statement that she was the victim of retaliation, without more, is not sufficient to make her claim grievable. See County School Board v. Epperson, 246 Va. 214, 218, *270219 (1993), for a similar finding. The Acting City Manager’s decision that the complaint filed by the City employee is not grievable is affirmed.
Although only indirectly connected with the issue in this appeal, Grievant did supplement the record with a memo from the Acting City Manager to the City Attorney, asking for the attorney’s “advice as to whether or not this is a grievable matter.” Grievant argues that this memo is proof of an improper delegation of the duty to determine the grievability of the complaint to someone other than the chief administrative officer for the City. That argument is simply not correct. The Acting City Manager is the author of the City’s finding that the complaint was not grievable. He is not only allowed, but is actually expected, to consult with and seek the advice of the heads of the various city departments when making administrative decisions.